Citation Nr: 1633052	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Veterans Legal Advocacy Group


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board for appellate consideration in December 2014.  In that decision, the Board denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In an October 2015 decision, the US Court of Appeals for Veterans Claims (Court) vacated the August December 2014 decision and remanded the matter for additional development and readjudication.  

During the period of the appeal, the RO granted service connection for a lumbar spine disorder, in a June 2015 Rating Decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

The October 2015 Court decision noted that the Veteran stated that either in June or July of 1969, while stationed in Korea, his commanding officer held a gun to his head during a racially charged altercation.  The Veteran specifically alleged that a fight broke out when he and his friends objected to a group of white soldiers harassing Korean cleaning personnel.  In his August 2014 hearing, the Veteran testified that a few days later after, the fight resolved, his second lieutenant encouraged the white soldiers to "jump" him and his friends and "beat the hell out of us."  The Veteran further testified that when he and his friends confronted their lieutenant, the lieutenant pulled his 45 pistol out and pointed it at them.  He noted that his recreational drug use stemmed, in part, from his trouble with authority figures.  
In the July 2014 Board decision, the Board found that "there is no credible supporting evidence to corroborate the [Veteran's] claimed stressors" and that the Veteran's accounts were not credible.  The Board never addressed a January 1970 pay stub evidencing a deduction from the Veteran's payroll, as a result of a non-judicial disciplinary proceeding.  The Court determined that the Board failed to discuss whether the July 1970 pay stub was evidence that the Veteran was subject to a disciplinary proceeding in 1969.  Additionally, the Board failed to discuss whether the fact of the Veteran's substance abuse was corroborative evidence of an in-service assault.  The Court held that a remand was warranted for the Board to address the Veteran's records of treatment for substance abuse in the context of whether his behavioral changes were consistent with his having experienced an in-service assault, as well as to address the July 1970 pay stub and discuss whether it corroborated the Veteran's contention that he was disciplined in retaliation for the alleged assault in 1969.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's VA treatment records as well as all records and documents related to his alleged Article 15 non-judicial disciplinary proceeding in late 1969 or early 1970.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist, to determine the existence and etiology of any acquired psychiatric disorder found to be present, to include PTSD.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner is requested to provide an opinion regarding the following:

a. Based on the Veteran's statements and testimony regarding his stressors, to include his lieutenant pointing a gun at him, is the Veteran's history of drug abuse an indicator that his stressors occurred?

b. Is the January 1970 pay stub, which showed a deduction from the Veteran's payroll as a result of a non-judicial disciplinary proceeding, as well as his statements and testimony regarding his Article 15, indicators that his stressors occurred?

c. If the answer to either (a) or (b) is yes, would the Veteran's stressors be enough to cause his current diagnosis of PTSD?  

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his agent.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




